Citation Nr: 0325310	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for vitamin deficiency.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for chronic hoarseness.

4.  Entitlement to service connection for got, on a direct 
and secondary basis.

5.  Entitlement to service connection for bilateral hernia 
scars.

6.  Entitlement to service connection for lump on the left 
breast.

7.  Entitlement to service connection for coronary artery 
disease with hypertesnion, on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In January 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records from the 
VA Medical Center in Brooklyn for any treatment for 
vitamin deficiency, arthritis, chronic hoarseness, 
gout, bilateral hernia scars, lump of the left 
breast, and coronary artery disease with 
hypertension, from the time of his discharge from 
service in October 1945 to the present.  Please 
obtain following types of records:  Notes, 
Discharge Summaries, Consults, Lab Findings, 
Imaging (X-Ray, MRI, CT scan), Diet and Nutrition 
Assessment, and Procedures.
2.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examinations:  general 
medical, to ascertain the nature and etiology of 
any vitamin deficiency, chronic hoarseness, 
bilaterally hernia scars, and lump of the left 
breast; orthopedic, to ascertain the nature and 
etiology of arthritis and any gout; and cardiology, 
to ascertain the nature and etiology of heart 
disease.  Send the claims folder to the examiners 
for review.
Regarding the general medical examination, indicate 
that the examiner should note whether the veteran 
currently has any disability from vitamin 
deficiency, chronic hoarseness, bilaterally hernia 
scars, and lump of the left breast.  If so, 
indicate that the examiner should furnish opinions 
as to the likelihood that such disabilities are 
etiologically related to the veteran's period of 
active service from May 1943 to October 1945, and 
particularly his experience as a prisoner of war 
from January 1944 to May 1945.  If they are not at 
least as likely as not related to service, the 
examiner should indicate whether they are 
etiologically related to the veteran's service-
connected PTSD.  Inform the examiner that complete 
rationale for the opinions should be set forth in 
the examination report.  
Regarding the orthopedic examination, indicate that 
the examiner should note whether the veteran 
currently has any disability from arthritis and 
gout.  Indicate that the examiner should furnish 
opinions as to the likelihood that such 
disabilities, if currently present, are 
etiologically related to the veteran's period of 
active service from May 1943 to October 1945, and 
particularly his experience as a prisoner of war 
from January 1944 to May 1945.  If they are not at 
least as likely as not related to service, the 
examiner should indicate whether they are 
etiologically related to the veteran's service-
connected PTSD.  Inform the examiner that complete 
rationale for the opinions should be set forth in 
the examination report.  
Regarding the cardiology examination, 
indicate that the examiner should note 
whether the veteran currently has any 
disability from coronary artery disease 
and hypertension, and in particular 
whether any heart disease can be 
characterized as beriberi heart disease 
or ischemic heart disease.  Indicate that 
the examiner should furnish opinions as 
to the likelihood that such disabilities, 
if currently present, are etiologically 
related to the veteran's period of active 
service from May 1943 to October 1945, 
and particularly his experience as a 
prisoner of war from January 1944 to May 
1945.  If they are not at least as likely 
as not related to service, the examiner 
should indicate whether they are 
etiologically related to the veteran's 
service-connected PTSD.  Inform the 
examiner that complete rationale for the 
opinions should be set forth in the 
examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





